Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered October 26, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon *361which to disturb the jury’s determinations concerning credibility. Concur — Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.